Citation Nr: 0629626	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.S.






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1956 
to August 1960, from November 1960 to October 1964, and from 
April 1967 to June 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that continued a 20 percent 
rating for diabetes mellitus (DM) Type II, and granted 
service connection for diabetic retinopathy of the right and 
left eyes, effective March 15, 2001, with each eye rated as 
noncompensable.

The appellant filed a Notice of Disagreement (NOD) in regard 
to the above issues in October 2002, and the Waco, Texas, RO 
issued a Statement of the Case (SOC) in December 2002.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in January 2003.  The custody of the file was 
thereafter transferred to the Phoenix RO, which is currently 
the Agency of Original Jurisdiction (AOJ).

As the evaluation of bilateral diabetic retinopathy involves 
a request for higher initial rating following the grant of 
service connection, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

The appellant testified at a hearing at the Phoenix RO before 
the undersigned in February 2005.  A transcript of that 
hearing is of record.

In December 2005, the Board issued a decision denying a 
rating higher than 20 percent for service-connected DM, and 
that issue is accordingly no longer on appeal before the 
Board.  Concurrently in December 2005, the Board remanded the 
issue of a compensable evaluation for bilateral diabetic 
retinopathy to the RO, via the Appeals Management Center 
(AMC), for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The objective and competent medical evidence of record 
demonstrates that, since the March 15, 2001, the effective 
date of service connection for bilateral diabetic 
retinopathy, the appellant's best corrected distant visual 
acuity has been 20/20 bilaterally.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.76, 4.84a, Diagnostic 
Codes  6061 to 6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

The RO sent the appellant a letter in June 2003 informing him 
that to establish entitlement to an increased rating for a 
service-connected disability the evidence must show that the 
disability had become worse.  The letter also informed the 
appellant of the evidence of record and asked the appellant 
to identify any entities having additional records to be 
procured.  After that letter, the AMC sent a follow-on VCAA 
letter in January 2006, and the appellant had ample 
opportunity to respond before the RO readjudicated the claim 
in April 2006 as reflected in the SSOC.  The Board therefore 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim on 
appeal, and that he has been afforded ample opportunity to 
submit such information and evidence. 

The Board also finds that the RO's VCAA notice letters of 
March 2003 and June 2003,  and the AMC's VCAA notice letter 
of January 2006, together satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The March 2003 letter advised the 
appellant that VA is responsible for obtaining medical 
records from VA and other Federal entities, and that VA would 
reasonably assist the appellant to obtain records from non-
Federal entities if provided the appellant's authorization to 
do so; the letter advised the appellant that it is ultimately 
the claimant's responsibility to provide private medical 
evidence.  The June 2003 letter informed the appellant of the 
evidence of record and the elements to establish entitlement 
to increased disability rating.  The January 2006 letter 
provided updated notice regarding the evidence that had been 
added to the file, and also specifically asked the appellant 
"if you have any evidence in your possession that pertains 
to your claim, please send it to us."    
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
expressly been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, the 
notice letters were provided to the appellant after the 
rating action on appeal.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  The Board notes that 
the Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  As indicated above, the appellant was 
been notified of what is needed to substantiate his claim, 
and was been afforded ample opportunity to present 
information and/or evidence in support of his claim, before 
the RO's last readjudication of the claim in April 2006.  
Neither the appellant nor his representative has informed the 
RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to adjudication 
by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that in claims arising out of an 
initial claim for service connection, VA notice must include 
information regarding the effective date assigned; this was 
accomplished in the April 2006 SSOC, which suffices for 
Dingess.  In adjudicating this claim for higher initial 
rating, the Board has considered (as the RO considered) all 
time periods since the effective date of service connection, 
which would, by implication, involve a consideration of 
effective date for any higher rating granted.  (The Board 
notes, parenthetically, that the appellant has not even 
suggested that the assigned effective date of service 
connection is being challenged.)  Finally, the Board in this 
case is denying the claim for higher initial rating, so no 
effective date is being assigned and there is no possibility 
of prejudice under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in this case.  The RO has obtained 
the appellant's service medical records and VA treatment 
records; the appellant has identified no non-VA providers 
having relevant records to be obtained.  The RO also 
requested the appellant's complete Social Security 
Administration (SSA) disability file but, in a June 2004 
written response to the RO's request, the SSA said that the 
appellant's SSA file has no medical records.  The appellant 
has been afforded several VA medical examinations in support 
of his claim, and the reports of those examinations are of 
record.  The appellant was also afforded a hearing before the 
undersigned, during which he and his wife presented oral 
testimony in support of his claim.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for a higher initial 
rating for bilateral diabetic retinopathy.  

II.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson v. West, 12 Vet. App. at 126.  

Ratings on account of visual impairments are based on the 
best distant vision obtainable after best correction by 
glasses.  38 C.F.R. § 4.75.  Impairment of central visual 
acuity is found by utilizing Table V and intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate for the Snellen index for 
the other eye.  38 C.F.R. § 4.83a.

Per 38 C.F.R. § 4.84a, Table V, there is no provision for 
compensation unless visual acuity in one eye is 20/40 or 
worse, and visual acuity in the other eye is 20/50 or worse.  
Once that threshold is met, a Diagnostic Code (DC) from 6061 
to 6079 is assigned for the appropriate level of impairment.   

Given the nature of the claim for compensable initial rating, 
the Board has considered the appellant's symptoms from the 
effective date of service connection (March 15, 2001) to the 
present.  As noted below, the objective and probative medical 
evidence of record demonstrates that, at no time since the 
effective date of service connection, has the appellant's 
best corrected distant visual acuity approached the threshold 
level required for compensable rating (20/40 in one eye and 
20/50 in the other eye).

The appellant had a VA eye examination in July 2002 at which 
his best corrected vision bilaterally, near and at distance, 
was 20/20.  The examiner diagnosed moderate nonproliferative 
diabetic retinopathy (NPDR) in each eye, as well as small 
cataracts in each eye associated with, but not caused by, 
diabetes.  The examiner also noted asymmetric cup-to-disc 
ratios that would put the appellant at higher risk for 
glaucoma, associated with but not caused by diabetes.

A VA eye clinic consultation in March 2003 noted background 
diabetic changes bilaterally but did not record specific 
visual acuity.

A VA optometry clinic note in July 2004 reflects current 
corrected distance vision as 20/20 bilaterally and no 
glaucoma.  The clinician diagnosed severe NPDR bilaterally, 
and also refractive error.

The appellant had a VA eye examination in January 2006 and 
subjectively complained of blurred vision without his glasses 
and intermittent tearing.  His best corrected distant visual 
acuity with refraction was 20/20 bilaterally.  The examiner 
diagnosed severe but stable NPDR bilaterally, as well as 
incipient cataracts, mild dry eyes, and refractive error.

Based on the medical evidence above, the Board finds that at 
no time since the March 15, 2001, effective date of service 
connection has the appellant's best corrected distant visual 
acuity met the threshold for a compensable rating (20/40 or 
worse in one eye, and 20/50 or worse in the other eye).  
Accordingly, a schedular compensable rating must be denied, 
and there is no basis on which to consider staged ratings 
under Fenderson.  The Board notes that the appellant's 
condition has demonstrably increased in severity (from 
"moderate" bilateral NPDR in July 2002 to "severe" 
bilateral NPDR in July 2004 and January 2006) but, even at 
the increased level of severity, the appellant's disability 
simply does not meet the schedular threshold for a 
compensable rating. 

In addition to the medical evidence cited above, the Board 
has also considered the appellant's account of his symptoms 
and, in particular, his testimony before the Board in 
February 2005.  In that testimony, the appellant asserted 
that his VA physician told him that his retinopathy was not 
getting worse, but that some condition behind his eyes was 
getting worse.  A layperson is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, even giving full credence to the 
appellant's statements, there is no indication, based on the 
competent medical evidence currently of record, that the 
specific schedular criteria for the higher (compensable) 
rating (visual acuity of 20/40 or worse in one eye, and 20/50 
or worse in the other eye) have been met.  

For all the foregoing reasons, the Board finds the claim for 
an initial compensable rating for bilateral diabetic 
retinopathy from March 15, 2001, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

An initial compensable rating for diabetic retinopathy is 
denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


